McCLENDON, J.,
concurs and assigns reasons.
| ] Louisiana Administrative Code, title 55, part 1, § 581 provides:
C. The sample taken for analysis should be refrigerated and delivered to a designated collection site within 24 hours following the end of the collecting officer’s shift. It shall then be transported to the laboratory utilized for analysis at the earliest opportunity after collection, not to exceed 7 days.
Merriam Webster defines “utilize” as follows:
To make use of; turn to practical use or account.
The majority reasons that since the blood sample was transported to the Louisiana State Police Crime Laboratory within the mandated 7 days after collection, the requirements of the administrative code were satisfied. However, the sample was subsequently sent to and received by AIT 22 days following collection, where further blood analysis was conducted. Since AIT performed the analysis which indicated the presence of drugs in the defendant’s blood, I believe that the laboratory “utilized” for analysis was AIT.
I therefore question the majority’s interpretation of the term “utilize” and recognize that at best, under the facts of this case, the regulation is ambiguous.1 Nonetheless, I concur with the ultimate result reached by the majority. Exclusive of the findings pursuant to the defendant’s blood sample, I believe there is | ..sufficient evidence to affirm defendant’s conviction. Therefore, I respectfully concur.

. Given that the Louisiana State Police Crime Laboratory is on occasion apparently subcontracting with other laboratories due to a backlog at its own laboratory and given the ambiguity that arises under that factual scenario, the wording of this regulation might be ripe for review.